 Case 5:20-cv-00571-KK Document 24 Filed 03/29/21 Page 1 of 1 Page ID #:795




1
                                                                  JS-6
2
3
4
5
6
                          UNITED STATES DISTRICT COURT
7
                        CENTRAL DISTRICT OF CALIFORNIA
8
9
10    SHANNON C.,                               Case No. EDCV 20-571-KK
11                            Plaintiff,
12                       v.                     JUDGMENT
13    ANDREW SAUL, Commissioner of
      Social Security,
14
                              Defendant.
15
16
17         Pursuant to sentence four of 42 U.S.C. § 405(g), IT IS ADJUDGED that the
18   decision of the Commissioner of the Social Security Administration is REVERSED,
19   and this action is REMANDED for further administrative proceedings.
20
21   Dated: March 29, 2021
22                                          HONORABLE KENLY KIYA KATO
                                            United States Magistrate Judge
23
24
25
26
27
28
